DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant’s election without traverse of Group II and the species of chemical formula 3 in the reply filed on 8/23/22 is acknowledged.
As set forth below, the elected species and other species of claim 21 were found to be free of the prior art in the context of claim 21. In accord with MPEP 803.02 the search was extended and claims rejected as set forth below.
Claims 4 and 8-9 have been canceled.
Claims 1-3, 5-7, 10 and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/23/22.
Claims 11-13 and 16-23 are being examined.

Priority
	This application was filed 1/20/21 and claims foreign benefit of KOREA, REPUBLIC OF 10-2020-0008499 01/22/2020 and KOREA, REPUBLIC OF 10-2021-0005720 01/15/2021.
Acknowledgment is made of applicant's claim for foreign priority based on an application KOREA, REPUBLIC OF 10-2020-0008499 01/22/2020 and KOREA, REPUBLIC OF 10-2021-0005720 01/15/2021. It is noted, however, that applicant has not filed a certified copy of either of the applications as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/21 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
37 CFR 1.821(d) states that where a sequence that is set forth in the sequence listing is set forth a reference must be made to the sequence identifier “SEQ ID NO:”. In the instant case, instead of referring to “SEQ ID NO:” the specification recites “SEQ ID NO” (see pages 4-5, 21-22 and 37 of the 4/1/21 specification).
Appropriate correction is required.

Claim Objections
Claim 19 is objected to because of the following informalities:  
37 CFR 1.821(d) states that where a sequence that is set forth in the sequence listing is set forth a reference must be made to the sequence identifier “SEQ ID NO:”. In the instant case, instead of referring to “SEQ ID NO:” claim 19 recites “SEQ ID NO”
Appropriate correction is required.

Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13, 16-20 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites that a compound is bound to one end of the peptide and the claim recites chemical formula 1. Since chemical formula 1 shows an asterisk it is unclear if the binding is limited to covalent binding or if any type of binding is acceptable for the complex. The reference to ‘one end’ of the peptide is unclear because it is unclear if the end of a side chain group is considered an end of the peptide. Claim 11 also recites ‘a heterochiral amino acid’. Although the phrase heterochiral peptide is an art recognized term, the meaning of the term heterochiral amino acid is not clear in this context. The prefix ‘hetero’ implies a comparison to something else. However, by referring to a single amino acid it is unclear what is being compared. As such, the structure or complex required by claims 11-13, 16-20 and 22-23 is unclear.
	Claims 16-18 refer to formula 1 and 2. It is unclear if such claims are suggesting that both formulas 1 and 2 are to be present or if only one of formulas 1 or 2 are to be present (claim 11 recites ‘Formula 1 or 2’).
	In the first peptide recited in claim 19 the 4th amino acid is ‘Tre’. The meaning of this abbreviation is unclear.
The term “slowly” in claim 22 is a relative term which renders the claim indefinite. The term “slowly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “sausage-like” in claim 23 is a relative term which renders the claim indefinite. The term “slowly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “extensively” in claim 23 is a relative term which renders the claim indefinite. The term “slowly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “overtwisting” in claim 23 is a relative term which renders the claim indefinite. The term “slowly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 22-23 refer to “helix (P-helix)” and “helix (M-helix)”. It is unclear if applicants are attempting to use both broad and narrow terminology. If so, it is unclear if the broad or the narrow interpretation is controlling.
Claims 22-23 recites ‘finally’. It is unclear what finally is in relation to.
Although unclear, the claims have been interpreted as including no new matter and have been interpreted as being compliant with 35 USC 112(a)/1st.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 11-13, 16-18, 20 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (‘A self-assembled oligopeptide as a versatile NMR alignment medium for the measurement of residual dipolar couplings in methanol’ Angew Chem Int Ed v56 2017 pages 12857-12861; ‘Lei’) in view of Garcia et al. (‘Chirality effects on peptide self-assembly unraveled from molecules to materials’ Chem August 9 2018 pages 1862-1876; ‘Garcia’) in view of  Williams T (‘Design, synthesis and evaluation of innovative BODIPY-peptidic conjugates for Biological Application’ LSU Doctoral Dissertations, 2017 pages 1-251, total of 261 pages; ‘Williams’). 
	Lei teach self-assembled oligopeptides as alignment medium for NMR (title and abstract). Lei recognizes applications with phases that are compatible with water (page 12857 2nd column first paragraph). Lei teach two dimensional NMR (last complete paragraph on page 12858). Lei teach deuterated solvents (page 12858 first complete paragraph) and expressly teach mixtures (page 12857 first paragraph of column 2). Lei teach analyzing various compounds (page 12858 paragraph connecting columns 1-2).
	Lei does not teach a peptide complex as claimed.
	Garcia teach that a combination of both D- and L-amino acids in heterochiral sequences is a versatile strategy for building durable supramolecular architectures (title and abstract). Garcia teach peptides including Phe-D-Val-Phe and Phe-D-Ala-Phe (Table 1). Garcia teach that the heterochiral peptides self-assemble but their homochiral analogs do not (Figure 2). Garcia specifically teach assembly in water (2nd paragraph of right hand column on page 1862; first complete paragraph on page 1863).
	Williams teach that PEG groups offer improved water solubility to molecules and teach the use of Fmoc-NH-PEG3-propionic acid for use during peptide synthesis (page 43 and section 2.6.3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Lei because Lei teach self-assembled oligopeptides as alignment medium for NMR (title and abstract) and recognizes applications with phases that are compatible with water (page 12857 2nd column first paragraph). Since Garcia teach peptides including Phe-D-Val-Phe and Phe-D-Ala-Phe (Table 1) and advantages of using heterochiral sequences (title and abstract) one would have been motivated to use such peptides in the methods of Lei. Further, since Williams teach that PEG groups offer improved water solubility to molecules and the use of Fmoc-NH-PEG3-propionnic acid for use during peptide synthesis (page 43 and section 2.6.3) one would have been motivated to use PEGylated peptides for the application. One would have had a reasonable expectation of success since the methods of making peptides was known (for example Williams section 2.6.3).
	In relation to the steps of mixing and adding as recited in claim 11, Lei teach analyzing various compounds (page 12858 paragraph connecting columns 1-2) and Lei teach self-assembled oligopeptides as alignment medium for NMR (title and abstract). Lei expressly teach mixtures (page 12857 first paragraph of column 2).
	In relation to the peptide as recited in claim 11, as discussed above Garcia teach peptides including Phe-D-Val-Phe (Table 1) and Williams teach that PEG groups offer improved water solubility to molecules and the use of Fmoc-NH-PEG3-propionic acid for use during peptide synthesis (page 43 and section 2.6.3). The resulting peptides include NHPEG3- Phe-D-Val-Phe. Such peptide comprises chemical formula 1 where n is 3 and m is 1 and are of general formula 1 where Y1 is Phe, a is 1, X1 is D-Val, b is 1, Y2 is Phe, c is 1, d is 1 and e is 0.
	In relation to claim 12, Lei teach two dimensional NMR (last complete paragraph on page 12858).
	In relation to claim 13, Lei teach deuterated solvents (page 12858 first complete paragraph).
	In relation to claim 16, NHPEG3- Phe-D-Val-Phe is such that X1 is D-Val and Y1 and Y2 are Phe.
	In relation to claim 17, NHPEG3- Phe-D-Val-Phe is such that X1 is D-Val (e is 0) and Y1 and Y2 are Phe which meets the claim limitations as currently interpreted.
	In relation to claim 18, NHPEG3- Phe-D-Val-Phe is such that a is 1, b is 1, c is 1, d is 1 and e is 0.
	In relation to claim 20, Williams teach that PEG groups offer improved water solubility to molecules and the use of Fmoc-NH-PEG3-propionic acid for use during peptide synthesis (page 43 and section 2.6.3) which meets the limitation when m is 1.
	In relation to claims 22-23, as set forth above such claims are unclear. Lei teach self-assembled oligopeptides as alignment medium for NMR (title and abstract). Since the prior art suggest steps as in claim 11 the limitations of claims 22-23 have been interpreted as being met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658